IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 794
                                    :
         ORDER AMENDING RULE 161 OF :                         SUPREME COURT RULES
         THE PENNSYLVANIA           :
         RULES OF JUVENILE COURT    :                         DOCKET
         PROCEDURE                  :
                                    :
                                    :

                                                ORDER


PER CURIAM

       AND NOW, this 15th day of March, 2019, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been published for
public comment at 48 Pa.B. 4217 (July 21, 2018):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Juvenile Court Procedure 161 is amended in the attached
form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on July 1, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.